Citation Nr: 0921175	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-37 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1950 to September 1952.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied the Veteran's claims of 
entitlement to service connection for right ear hearing loss 
and a left leg disability.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Indianapolis RO in April 2009.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.

Referred issue

It appears that the Veteran is raising the issue of 
entitlement to service connection for tinnitus.  See the 
April 2009 hearing transcript, page 12.   That matter is 
referred to the agency of original jurisdiction for 
appropriate action. See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO].

Remanded issue

The Veteran's claim of entitlement to service connection for 
a left leg disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

This appeal has been advanced on the Board's docket.  See 38 
U.S.C.A.                   § 7107(a)(2) (West 2002; 38 C.F.R. 
§ 20.900(c) (2008).




FINDING OF FACT

The competent medical evidence of record does not support a 
finding that right ear hearing loss currently exists.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for right ear hearing 
loss.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated November 3, 2006 and October 29, 2007, including 
evidence of "a relationship between your disability and an 
injury, disease, or event in military service." 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
in the letters that VA would assist him with obtaining 
relevant records from any Federal agency, including records 
from VA Medical Centers and the Social Security 
Administration (SSA).  The Veteran was also advised in the 
letters that a VA examination would be provided if necessary 
to decide his claims.  With respect to private treatment 
records, the letters informed the Veteran that VA would make 
reasonable efforts to obtain non-Federal evidence, to include 
records from State or local governments, private doctors and 
hospitals, or current or former employers.  Included with 
each letter was a copy of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letters asked that 
the Veteran complete such so that the RO could obtain private 
records on his behalf.  

The November 2006 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the October 2007 VCAA letter, 
page 4.

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the November 2006 letter, page 3; see also the October 
2007 letter, page 2.  However, the Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments [which apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008], among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).  
Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the above referenced November 2006 and October 2007 
letters from the RO.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's available service treatment 
records, and VA and private outpatient treatment records have 
been associated with the claims folder.  

Some of the Veteran's service treatment records are not 
associated with the claims folder.  The Veteran was advised 
in November 3, 2006 and February 25, 2009 letters that his 
service medical records were not available and may have been 
destroyed in a fire on July 12, 1973.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service treatment 
records. The Board finds, however, that no useful purpose 
would be served in remanding this matter for more 
development.  In this case, the RO has attempted to locate 
the Veteran's service treatment records.  The RO first 
submitted a request to the Military Personnel Record Center 
in November 2006, asking for the Veteran's military medical 
records.  See the November 145, 2006 Request for Information 
Needed to Reconstruct Medical Data.  The RO sent a second 
request to the NPRC in October 2007, but in a December 2007 
response the NPRC indicated that the record is fire-related 
and the requested information could not be reconstructed.  
See the December 18, 2007 NPRC response letter; see also the 
February 2009 Formal Finding of the Unavailability of Service 
Treatment Records.   There is no indication that the service 
treatment records still exist.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  So it is in this case.

In this case, as will be discussed below, the Veteran claims 
he injured his head in service after being hit by a truck.  
See the April 2009 hearing transcript, page 4.  The Veteran 
has testified that he did not believe his service treatment 
records would show any trip to the sick bay after the claimed 
accident.  Id., page 5.  In any event, the claim is being 
denied because of a lack of evidence that right ear hearing 
loss currently exists.  The Veteran's service medical records 
from over a half century ago manifestly could not establish 
current disability.  The loss of the service treatment 
reports, although regrettable, is not a factor in the Board's 
decision. 

The Board also notes that the Veteran was not afforded a VA 
examination regarding his right ear claim.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA 
medical examination in service connection claims when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.

A medical examination is unnecessary in this case, however, 
because there is no objective and competent evidence of a 
right ear hearing loss diagnosis.  The Veteran's medical 
records do not contain a hearing loss diagnosis.  Under such 
circumstances an examination is not required.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of a current diagnosis 
of right ear hearing loss.

In short, in the absence of any diagnosed hearing loss in the 
record on appeal, remanding the case to obtain a VA 
examination or opinion would serve no useful purpose.  See 
Brock v. Brown, 10 Vet. App. 155, 161-162 (1997) [VA is not 
obligated to obtain records which are not pertinent to the 
issue on appeal].  As the Court has stated, VA's "duty to 
assist is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support the claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

For the reasons expressed above, the Board finds that the 
development of this issue has been consistent with the 
provisions of the VCAA.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and he 
presented testimony before the Board at a personal hearing in 
April 2009.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).    

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  



Analysis

In essence, the Veteran contends that he has right ear 
hearing loss as a result of an in-service head injury.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

Turning first to Hickson element (2), the Veteran contends 
that he hit his head on the pavement after being struck and 
run over by a truck while serving on active duty.  The 
Veteran's son, born in 1977, has testified that he can 
"always remember growing up with [the Veteran] on the farm 
and [the Veteran] . . . telling [him] the situation what 
happened . . . .  [H]e's been hit by a truck and lived to 
tell about it."  See the April 2009 hearing transcript, page 
12.  Based on this corroborative testimony, the Board accepts 
that the Veteran's claimed in-service head injury occurred.  
Accordingly, Hickson element (2) is satisfied.  

Moving to crucial Hickson element (1), current disability, no 
medical evidence of record indicates the Veteran has a 
current diagnosis of right ear hearing loss.  

The Veteran has submitted evidence demonstrating that he 
underwent ear surgery for fluid drainage and tube insertion 
in 2004 under the care of Dr. R.M.M.                        
See the June and September 2004 Operative Reports of Dr. 
R.M.M.; see also the March 2006 private treatment note of Dr. 
J.R.H. [noting past surgical history of BMT (bilateral 
myringotomy) in 2004].  However, the mere fact that the 
Veteran underwent surgery to alleviate excess fluid in his 
ears does not constitute medical evidence sufficient to show 
a current diagnosis of right ear hearing loss.  Similarly, 
there are of record diagnoses of an "ear ache" and "ear 
congestion" in post-service private treatment records.  See, 
e.g., December 31, 1985 and August 19, 2003 private treatment 
reports.  However, such reports fail to indicate any 
associated hearing loss.  

The Board is aware that a November 2006 private record from 
Dr. J.R.H. indicated that the Veteran's "hearing seems 
poor".  However, Dr. J.R.H. did not in fact diagnose the 
Veteran with any hearing disability.  In this connection, it 
bears repeating that under VA regulations a certain level of 
hearing loss is required before service connection may be 
granted.  See 38 C.F.R. § 3.385.  

The Veteran has presented no medical evidence indicating a 
diagnosis of right ear hearing loss.  Indeed, the Veteran's 
post-service treatment records show that the Veteran has not 
complained about, or sought treatment for, hearing loss of 
his right ear.  Specifically, a January 2005 VA outpatient 
treatment report, which indicated that the Veteran had "ear 
drains placed for fluid" in 2004, state that he "denies any 
othe[r] new problem or complaint[s]."  

The Board additionally notes that the Veteran complained of 
tinnitus in the right ear in May 2000.  See a May 18, 2000 VA 
outpatient treatment record.  Additionally, the Veteran 
testified that he has ringing in his ears which started 
during his military service.  See the April 2009 hearing 
transcript, page 12.  In that connection, as noted above, the 
Board has interpreted this testimony as a separate claim of 
entitlement to service connection for tinnitus, and has 
referred the issue to the RO for adjudication.

The Veteran has had ample opportunity to secure medical 
evidence in his favor, and submit the same to VA.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

To the extent that the Veteran himself believes that he has 
right ear hearing loss, as defined in VA regulations, it is 
well established that lay persons without medical training, 
such as the Veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992);  see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, and experience to 
offer medical diagnoses, statements, or opinions].  The 
statements offered in support of the Veteran's claim by him 
do not serve to establish the existence of a current 
disability.  

In the absence of any diagnosed right ear hearing loss, 
service connection may not be granted.   See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
Veteran's claim fails on this basis alone.

For the sake of completeness, with respect to Hickson element 
(3), medical nexus, there is no competent medical evidence of 
a relationship between the claimed right ear hearing loss and 
the Veteran's service.  In light of the lack of any current 
diagnoses, medical nexus would be a manifest impossibility.

Accordingly, Hickson element (3) has not been met, and the 
Veteran's claim fails on this basis as well.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
right ear hearing loss, as elements (1) and (3) of the 
Hickson test have not been met.  Accordingly, the benefit 
sought on appeal is denied.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied. 






REMAND

2.  Entitlement to service connection for a left leg 
disability.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.  

The Veteran claims that his current left leg disability is 
related to the left leg injury he sustained during his active 
duty military service.  

It is undisputed that the Veteran currently manifests 
degenerative changes in his left knee and left hip.  See the 
Veteran's January 11, 2005 Radiology report from M.H.  See 
also the Veteran's July 5, 2007 VA X-ray reports [noting 
"[a]dvanced degenerative joint disease of both hips" and 
"[a]dvanced degenerative joint disease of both knees"].  

With respect to in-service injury, as noted above, the 
Veteran claims that he was knocked to the ground and hit by a 
truck while serving on active duty.  More specifically, the 
Veteran testified that one of the truck's wheels rolled over 
his lower left leg.  See the April 2009 hearing transcript, 
page 5.  As noted above, the Board has found the Veteran's 
testimony credible, and accepts that the Veteran's claimed 
in-service leg injury occurred.

With respect to medical nexus, there is no medical evidence 
in the Veteran's claims file either attributing the Veteran's 
current left leg disabilities to his military service, or 
ruling out any such connection.  

The Board acknowledges a statement from Dr. J.R.H. which 
vaguely concludes that the Veteran "suffered some injuries 
in the Korean War which also affect his mobility."  See the 
July 9, 2007 letter from Dr. J.R.H.  This opinion is non-
specific.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[evidence which is speculative, general or inconclusive in 
nature cannot support a claim.].  A medical opinion must be 
obtained to decide the Veteran's claim.  See Charles v. 
Principi, 16 Vet. App. 370 (2002);  see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	 VBA should arrange for a medical 
professional to 
review the Veteran's VA claims folder and 
to provide an opinion, with supporting 
rationale, as to whether it is as likely 
as not that the Veteran's currently 
diagnosed left leg disability is related 
to his active duty military service, to 
include his self-described in-service 
accident.  If the reviewing professional 
determines that a physical examination 
and/or diagnostic testing of the Veteran 
are necessary as to the claimed condition, 
such should be scheduled.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

        2.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's claim.  If the 
claim is denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


